DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as best understood in light of the of the rejection under 35 USC 112 above, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 removes the limitation of performing the LBT procedure of Claim.1 (i.e. the UL transmission with an initial slot ….) .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Objections
As best understood in light of the claim objection, claims 16-20 are objected to because of the following informalities:  Claim 16 recites detecting… a preamble and no preamble being detected. Only one of these two limitations can be claimed.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 20190289635- PCT Pub No. WO2017/049560 – Mar. 30, 2017).

As to claim 1 Wang discloses a method, comprising: receiving, by a processor of an apparatus, from a network node a scheduling of a plurality of starting slots for an uplink (UL) transmission by the apparatus (Wang, s202 of Fig.2 ¶0021-3rd sentence- the UE receives a UL grant which schedules a subframe for UL transmission; ¶0021- 7th sentence- the UE selects a PUSCH start position from available candidate position(s). ); performing, by the processor, a listen-before-talk (LBT) procedure (Wang ¶0021- 6th sentence- at step 202, the UE performs listen-before-talk (LBT); Fig.4, ¶0027- 1st and 2nd sentences- candidate starting positions) ; and performing, by the processor, the UL transmission with an initial slot of the UL transmission in one of the plurality of starting slots based on a result of the LBT procedure (Wang ¶0020¶0021, s201-203- UE transmits a PUSCH in the scheduled subframe starting from one available starting position of multiple candidate starting positions in the scheduled subframe if the LBT is successful…Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again- claimed LBT procedure).

As to claim 4 Wang discloses the method of Claim 1, wherein the performing of the UL transmission comprises performing the UL transmission with an initial slot of the UL transmission preceded by a preamble (Wang Fig.4, ¶0027- 3rd and 4th sentence- any other signals (e.g. preamble could also be sent before PUSCH).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mukherjee et al (US 20160143014).

As to claim 2 Wang discloses the method of Claim 1, however silent wherein the performing of the UL transmission with the initial slot of the UL transmission in one of the plurality of starting slots based on the result of the LBT procedure comprises: selecting a first starting slot of the plurality of starting slots to begin the UL transmission responsive to the result of the LBT procedure indicating no other transmission in the first starting slot and selecting a second starting slot of the plurality of starting slots after the first starting slot to begin the UL transmission responsive to the result of the LBT procedure indicating at least one other transmission in the first starting slot. However in an analogous art Mukherjee remedies this deficiency: (Mukherjee ¶0037- 2nd sentence- performing the LBT procedure further comprises, upon determining that the observed channel is idle during the first CCA slot,;¶0043- last sentence- Performing the LBT procedure further comprises deferring a start of the next CCA slot to a next desired CCA slot starting point if the decision is made to defer the next CCA slot,).
Mukherjee ¶0043- last sentence)


Claim 3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mukherjee and further in view of Babaei et al (US 20170332410)

As to claim 3 the combined teachings of Wang and Mukherjee discloses the method of Claim 2, however silent wherein the at least one other transmission comprises a physical random access channel (PRACH) transmission by another apparatus. However in an analogous art Babaei remedies this deficiency: Babaei remedies this deficiency: Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge and one or more of them attempts to transmit PRACH). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang and Mukherjee with that of Babaei for the purpose of accommodating for propagation delay of UEs within proximity of an eNB (Babaei ¶0174- 5th sentence).

As to claim 5 the combined teachings of Wang and Babaei disclose the method of Claim 4, wherein the preamble is cell-specific with respect to a cell with which the apparatus is associated (Babaei ¶0182- 2nd sentence- Value of m may be configured at RRC or through DCI signaling as a cell specific

As to claim 6 the combined teachings of Wang and Babaei disclose  The method of Claim 4, wherein the preamble is configured by remaining minimum system information (RMSI) or radio resource control (RRC) signaling from the network node (Babaei ¶0182- 2nd sentence).

As to claim 7 the combined teachings of Wang and Babaei disclose  the method of Claim 4, wherein the preamble indicates a duration of the UL transmission (Babaei ¶0153- 1st sentence). 

As to claim 8 the combined teachings of Wang and Babaei disclose the method of Claim 7, wherein the preamble further indicates an identification of a serving cell (Babaei ¶0189- 5th sentence- wireless device may determine a plurality of (e.g., RA-RNTIs) corresponding to the plurality of preambles)

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Babaei. 
As to claim 9 Wang discloses the method of Claim 1, wherein the performing of the LBT procedure comprises: detecting an existence of any preamble before performing the UL transmission (Wang ¶0021- last three sentences- after LBT succeeds, the UE selects a PUSCH …preamble can also be sent before PUSCH if necessary); based on a result of the detecting: performing the LBT procedure before the UL transmission responsive to a preamble or skipping the LBT procedure before the UL transmission responsive to no preamble being detected-in other words a first LBT that detects a transmission (busy) and then performing a second LBT (claimed LBT procedure) (Wang Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again…) .
Wang however is silent where this procedure is responsive to a preamble transmitted by one other apparatus. However in an analogous art Babaei remedies this deficiency: (Babaei ¶0174- 7th sentence- two or more UEs attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH, the LBT of the UE(s) that attempt(s) to transmit PRACH) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang with that of Babaei for the purpose of detecting (Babaei ¶0174- 7th  sentence).

As to claim 10 the combined teachings of Wang and Babaei disclose the method of Claim 9, wherein the UL transmission comprises a physical random channel (PRACH) transmission, a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission (Babaei ¶0174- 7th sentence). 

As to claim 11 the combined teachings of Wang and Babaei disclose the method of Claim 9, wherein the performing of the LBT procedure comprises performing the LBT procedure based on the preamble transmitted by one other apparatus being detected plus on one or more of (Babaei ¶0174- 7th sentence): the detected preamble belonging to a same serving cell with which the apparatus is associated (Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge); and the UL transmission being within a duration of one other UL transmission by the other apparatus as indicated in the preamble (Babaei ¶00153; ¶0182).

As to claim 12 the combined teachings of Wang and Babaei discloses the method of Claim 11, wherein the UL transmission comprises a physical random channel (PRACH) transmission: and wherein the other UL transmission comprises a physical uplink shared channel
(PUSCH) transmission a physical uplink control channel (PUCCH) transmission, (Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge and one or more of them attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH).

s 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura et al (US 20200344100).

As to claim 13 Wang discloses the method of Claim 1, however silent wherein the performing of the UL transmission comprises performing a physical uplink control channel (PUCCH) transmission with orthogonal covering code (OCC) applied to a PUCCH format to support multiplexing. However in an analogous art Matsumura remedies this deficiency: (Matsumura ¶0179- 1st sentence- an uplink control channel (for example, a PUCCH) including data to which orthogonal cover code).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang with that of Matsumura for the purpose of code-division-multiplex (CDM) PUCCHs of a plurality of user terminals (Matsumura ¶0038- last sentence).

As to claim 14 the combined teachings of Wang and Matsumura disclose the method of Claim 13, wherein the performing of the PUCCH transmission with the OCC applied to the PUCCH format to support multiplexing comprises performing the PUCCH transmission with the OCC applied to PUCCH format 2 (Matsumura ¶0036- 1st sentence- PUCCH format 2 is a short PUCCH) 

As to claim 15 the combined teachings of Wang and Matsumura disclose the method of Claim 13, wherein a length of the OCC is 2 (Matsumura ¶0036- PUCCH format 2 is a short PUCCH for UCI of more than two bits (see, for example, FIG. 1A) 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Babaei

As to clam 16 Wang discloses A method, comprising: detecting, by a processor of an apparatus, an existence of any preamble; and based on a result of the detecting: performing, by the processor, a listen-before-talk (LBT) procedure followed by an uplink (UL) transmission (Wang Fig.2, ¶0021- last three sentence- after LBT succeeds, the UE selects a PUSCH… preamble can also be sent before PUSCH if necessary); based on a result of the detecting: performing by the processor a listen-before- talk (LBT) procedure followed by an uplink (UL) transmission responsive to a preamble or performing by the processor , the UL transmission without first performing  the LBT procedure responsive to no preamble being detected -in other words a first LBT that detects a transmission (busy) and then performing a second LBT (claimed LBT procedure) (Wang Fig.1, ¶0020-5th and 6th sentences- The UE performs LBT right before the scheduled subframe, but the LBT failed,….. Then, the UE may perform LBT again…) .
Wang however is silent where this procedure is responsive to a preamble transmitted by one other apparatus. However in an analogous art Babaei remedies this deficiency: (Babaei ¶0174- 7th sentence- two or more UEs attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH, the LBT of the UE(s) that attempt(s) to transmit PRACH) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang with that of Babaei for the purpose of detecting preambles in order to detect transmissions from other UEs (Babaei ¶0174- 7th  sentence).

As to claim 17 the combined teachings of Wang and Babaei disclose the method of Claim 16, wherein the UL transmission comprises a physical random channel (PRACH) transmission, a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission (Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge and one or more of them attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH). 

As to claim 18 the combined teachings of Wang and Babaei disclose the method of Claim 16, wherein the performing of the LBT procedure comprises performing the LBT procedure based on the preamble transmitted by one other apparatus being detected (Babaei ¶0174- 7th sentence- two or more UEs attempts to transmit PRACH with TA=0 ) plus on one or more of: the detected preamble belonging to a same serving cell with which the apparatus is associated Babaei ¶0174- 7th sentence- two or more UEs are located in the cell edge); and the UL transmission being within a duration of one other UL transmission by the other apparatus as indicated in the preamble (Babaei ¶0153- 1st sentence), wherein the UL transmission comprises a physical random channel (PRACH) transmission, and wherein the other UL transmission comprises a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission (Babaei ¶0174- 7th sentence- one or more of them attempts to transmit PRACH with TA=0 and the one or more UEs at the cell edge is transmitting PUSCH/PUCCH).

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Babaei and further in view of Matsumura.

As to claim 19 the combined teachings of Wang and Babaei disclose the method of Claim 16, however silent wherein the performing of the UL transmission comprises performing a physical uplink control channel (PUCCH) transmission with orthogonal covering code (OCC) applied to a PUCCH format to support multiplexing. However in an analogous art Matsumura remedies this deficiency:  (Matsumura ¶0179- 1st sentence- an uplink control channel (for example, a PUCCH) including data to which orthogonal cover code. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Wang with that of Matsumura for the purpose of code-division-multiplex (CDM) PUCCHs of a plurality of user terminals (Matsumura ¶0038- last sentence). 
 
As to claim 20 the combined teachings of Wang, Babaei and Matsumura disclose the method of Claim 19, wherein the performing of the PUCCH transmission with the OCC applied to the PUCCH format to support multiplexing comprises performing the PUCCH transmission with the OCC applied to PUCCH format 2 or format 3 to support multiplexing by code division multiplexing (CDM), and wherein a length of the OCC is 2 or 4 (Matsumura ¶0036- PUCCH format 2 is a short PUCCH for UCI of more than two bits (see, for example, FIG. 1A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al- Multiple Starting Positions for Uplink Transmission on Unlicensed Spectrum-  US 20200187249, - ¶0042- 1st sentence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462